        Case 1:18-cv-01580-RCL Document 32-12 Filed 10/23/20 Page 1 of 2


From:            Ellis, Melissa
To:              Goldberg, Julia
Subject:         RE: Change of Duty Station
Date:            Monday, June 20, 2016 7:32:58 AM


Good Morning Julia,

Happy Monday! Just want to get your opinion on when I should talk to Mark about his change in
duty station. I have a 1 on 1 with him scheduled for Wednesday morning. Just wondering if I should
tell him or if I should wait until union has reviewed the request?

Thanks!

Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell

From: Ellis, Melissa
Sent: Sunday, June 19, 2016 11:43 AM
To: Goldberg, Julia <julia.goldberg@fema.dhs.gov>
Subject: RE: Change of Duty Station

Hi Julia,

I appreciate your help on this.

I would like to give Mark 4 months’ notice that his duty station is changing to DC so the effective
date would be around November 1st. This should be enough time for him to make arrangements if
he decides to move back to the area versus traveling to DC for his work days only.

The business justification for making this change is the BPAD office has a telework policy that
describes every employee needs to come into the office at least 2 days per week. As a Funds
Control Budget Analyst, Mark’s job requires face-to-face engagement with his customers and
Analysis Branch counterparts. Also, coming into the office enhances team building with other staff
members, on the job training and promotes collaboration. This is all key to us improving our
relationships with our customers to ensure we are on track to in creating a proactive work
environment. Additionally, because our division needs to have staff available in the office on a daily
basis, and because most of our team regularly teleworks 2-3 times per week, it would be beneficial
to have Mark contribute. Mark is a lead Budget Analyst, I rely on him for periodically acting for me
when I take vacation and need sick leave.

As far as background, it is my understanding that Mark went home to care for his sick wife and then
he became sick himself. The agreement was at first temporary or episodic but they felt his work
performance at the time was good for the duties he was performing and they made a decision to




                                                                                              Kirton - AFPD - 000311
       Case 1:18-cv-01580-RCL Document 32-12 Filed 10/23/20 Page 2 of 2


change his duty station. This was a decision made before all of the supervisors who are now in place
in Budget (approximately 3 years ago his duty station changed). The medical reasons behind the
decision are not documented but his SF 50 was changed to reflect OK City. He does not have any
special accommodations in place to our knowledge. I contacted Kurt Nance but haven’t received a
reply yet. I also asked my Supervisor, Shalini Benson, she said he doesn’t have one although it has
been suggested to him to think about requesting one in the past. I have also made the suggestion a
couple months ago as well.

I believe a couple things are driving why Mark’s job has changed over the past couple of years. The
overall expectations have increased of the Budget office, coming from DHS and the Hill, this requires
short turn-around on assignments and collaboration with BPAD staff and customers. Also a year
ago our BPAD division was reorganized so some of the job duties have changed. Mark was placed in
the funds control branch where we thought would be the best fit for someone who works remotely
100%. I believe his overall work product would improve if he were coming into the office 2 days a
week.


Please let me know if you have any questions or if you need further explanation on anything above.

Thank you again for your assistance!




Melissa Ellis
Branch Chief - Funds Control Branch
OCFO-Budget Planning & Analysis Division
Desk (202) 212-5626
BB (202) 701-5573

From: Goldberg, Julia
Sent: Thursday, June 16, 2016 11:14 AM
To: Ellis, Melissa
Subject: RE: Change of Duty Station

Hi Melissa,

One issue I thought of that I neglected to mention yesterday. I looked it up and realized that Mark is
a Bargaining Unit employee. Because of this, the Agency has to give the Union notice of the change
in duty station prior to taking the action. The Union does not have the ability to change
management’s decision, but they may be able to negotiate how the change is implemented.

Can you draft up a quick outline that includes the effective date, business justification, and some
background that I can give to our Labor Relations Specialist to provide to the Union?



                                                                                              Kirton - AFPD - 000312
